    Case 19-36313 Document 2160 Filed in TXSB on 05/26/20 Page 1 of 3




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

 _________________________________________
                                           )
 In re:                                    )                             Chapter 11
                                           )
 SOUTHERN FOODS GROUPS, LLC, et al.,       )                             Case No. 19-36313 (DRJ)
                                           )
             Debtors. 1                    )                             Jointly Administered
                                           )
 _________________________________________ )

  SIXTH OMNIBUS NOTICE OF SALE OF CERTAIN OF THE DEBTORS’
 DE MINIMIS ASSETS FREE AND CLEAR OF LIENS, CLAIMS, INTERESTS,
      AND ENCUMBRANCES PURSUANT TO SECTION 363 OF THE
                      BANKRUPTCY CODE

                PLEASE TAKE NOTICE that, on December 20, 2019, the United States
Bankruptcy Court for the Southern District of Texas (the “Court”) entered the attached
order (the “Order”) granting approval of certain procedures (the “Procedures”) for (i) the
sale of certain de minimis assets (“De Minimis Assets”) free and clear of all liens, claims,
interests, and encumbrances and (ii) the abandonment of certain De Minimis Assets [D.I.
578] in the chapter 11 cases of Southern Foods Group, LLC, Dean Foods Company, and
certain of their affiliates that are debtors and debtors in possession in the chapter 11 cases
(collectively, the “Debtors”).

               PLEASE TAKE FURTHER NOTICE that, pursuant to the terms of the
Order, unless a written objection (“Objection”) is filed with the Court and served in the
manner provided for in the Order by June 5, 2020, the De Minimis Assets listed on

         1
           The debtors and debtors in possession in these chapter 11 cases, along with the last four digits of
their respective Employer Identification Numbers, are as follows: Southern Foods Group, LLC (1364); Dean
Foods Company (9681); Alta-Dena Certified Dairy, LLC (1347); Berkeley Farms, LLC (8965); Cascade
Equity Realty, LLC (3940); Country Fresh, LLC (6303); Dairy Information Systems Holdings, LLC (9144);
Dairy Information Systems, LLC (0009); Dean Dairy Holdings, LLC (9188); Dean East II, LLC (9192);
Dean East, LLC (8751); Dean Foods North Central, LLC (7858); Dean Foods of Wisconsin, LLC (2504);
Dean Holding Company (8390); Dean Intellectual Property Services II, Inc. (3512); Dean International
Holding Company (9785); Dean Management, LLC (7782); Dean Puerto Rico Holdings, LLC (6832); Dean
Services, LLC (2168); Dean Transportation, Inc. (8896); Dean West II, LLC (9190); Dean West, LLC (8753);
DFC Aviation Services, LLC (1600); DFC Energy Partners, LLC (3889); DFC Ventures, LLC (4213); DGI
Ventures, Inc. (6766); DIPS Limited Partner II (7167); Franklin Holdings, Inc. (8114); Fresh Dairy Delivery,
LLC (2314); Friendly’s Ice Cream Holdings Corp. (7609); Friendly’s Manufacturing and Retail, LLC (9828);
Garelick Farms, LLC (3221); Mayfield Dairy Farms, LLC (3008); Midwest Ice Cream Company, LLC
(0130); Model Dairy, LLC (7981); Reiter Dairy, LLC (3675); Sampson Ventures, LLC (7714); Shenandoah’s
Pride, LLC (2858); Steve’s Ice Cream, LLC (6807); Suiza Dairy Group, LLC (2039); Tuscan/Lehigh Dairies,
Inc. (6774); Uncle Matt’s Organic, Inc. (0079); and Verifine Dairy Products of Sheboygan, LLC (7200). The
debtors’ mailing address is 2711 North Haskell Avenue, Suite 3400, Dallas, TX 75204.
   Case 19-36313 Document 2160 Filed in TXSB on 05/26/20 Page 2 of 3




Appendix A attached hereto will be sold free and clear of all liens, claims, encumbrances,
or interests pursuant to, among other provisions, section 363 of title 11 of the United States
Code, in accordance with the Order.

                 PLEASE TAKE FURTHER NOTICE that, if an Objection is timely filed
and served in accordance with the Order, the Debtors and the objecting party will use good
faith efforts to resolve the Objection. If the Debtors and the objecting party are unable to
consensually resolve the Objection, the Debtors shall not proceed with the sale of the De
Minimis Assets that are the subject of the Objection pursuant to the Procedures, but may
seek Court approval of the proposed transaction.



                       [Remainder of page intentionally left blank]




                                             -2-
   Case 19-36313 Document 2160 Filed in TXSB on 05/26/20 Page 3 of 3




Dated:   May 26, 2020
         Houston, Texas
                                 Respectfully submitted,
                                 NORTON ROSE FULBRIGHT US LLP

                                 /s/ William R. Greendyke
                                  William R. Greendyke (SBT 08390450)
                                  Jason L. Boland (SBT 24040542)
                                  Robert B. Bruner (SBT 24062637)
                                  Julie Goodrich Harrison (SBT 24092434)
                                  1301 McKinney Street, Suite 5100
                                  Houston, Texas 77010-3095
                                  Tel.: (713) 651-5151
                                  Fax: (713) 651-5246
                                  william.greendyke@nortonrosefulbright.com
                                  jason.boland@nortonrosefulbright.com
                                  bob.bruner@nortonrosefulbright.com
                                  julie.harrison@nortonrosefulbright.com

                                 -and-

                                 DAVIS POLK & WARDWELL LLP

                                 Brian M. Resnick (admitted pro hac vice)
                                 Steven Z. Szanzer (admitted pro hac vice)
                                 Nate Sokol (admitted pro hac vice)
                                 450 Lexington Avenue
                                 New York, New York 10017
                                 Tel.: (212) 450-4000
                                 Fax: (212) 701-5800
                                 brian.resnick@davispolk.com
                                 steven.szanzer@davispolk.com
                                 nathaniel.sokol@davispolk.com

                                 Counsel to the Debtors and Debtors in Possession




                                  -3-
